      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 1 of 39 Page ID #:2034
        ~Zt~~R,T vaSlcar,lr~N
        gA-~J724, E'-2U-A-1U1/3L
~,~     Mule Creek State i'ri.son
-~      ~'. 0. Pox 40090
      ~.Ic~nta, C.A. yS640
                                                                                                 OCTOBER 2, 2018
      z.
      :~.
      4.

      5.
                                                                                                    CI_~RK. U.S.~C!~::"~T~lCT COURT
      6.

                                                                                                           ~1~'~~ L. 5 %f19~
                                                                                                      L.___-.~_...
                                                                                                                     _V__ -
      V
                                                       IJNIT}?D S'T'A`t.'FS DISTRICT' CUURT       CENTRAL Di~        RiC,f OF CALIFOR
                                                                                                               ~JC.~             DEPi
                                                                                                  t3Y ~
      y.                                              CF!V'I'RAL DISTRICT OE CALIFORNIA
      1.U.

      11. ~(~gF:RI' V~SKANYAN
                        Plaintiff,                                                            CASE. N0; 1:15-CV-Gr~1.59-MGJh-Kr,S
      ~z.
      ~=~.        -vs-
      ~4• Chief, J. h~i)onnell; Dip/sherit~
             ~_.].PUCP_LlE!TlC I~. T'IOSC~U~'C~~   ~~~'~~5~'lE'L"l,f~
                                                                                                CIVIL RIGHTS COMPLAIN''`
      15. faieute~~ant A. Salinas, Dep/sheriff                                                  N Uf:SIJA~'I' Tb 42 U.S.C. ~1~~:s
           Sit Gasatay~, Dep/sheriff Sgt R.                                                     E'OlJR7~i !~MENDk;~ CONiPL~11:N'I'•
      l.b.
           Garc,ia, 1~ /sheri_ff S',Pt J. ~46ra1es,
           Dep/sher~~~ ~~t 'I'cxns, Dep/sheriff
      1 ~• E. Abril, Den/sh~rirf_ Y. Fiorj~~, Caep/
           sheriff M. Enriquez Jr, L)ep/sheriff
      1~' .l. Garik~ay, Dep/sheriff l~. Baas, Dep/.
           A. Ines, Deb/sheriff J. LetiT, 1)ep/sher~.ff
      ly• Rairi.~uez bade X61042%, Dep/sheriff
           J. St~n~ord, Dep/sheriff N1. Tremble I1,
      ~~' yep/sheriff p.. %Lmiga, Dep/sheriff C.
        1. Upchtrrch~ "G.M.Q." Chief Medical
           Officer          ctor N. I`eophilov; Dr, B.
      ~2. Felahy; Dr, S. Little; Dr, A. Pryor;
           Dr, Y. Silvanskaya; Dr, K. Vivo; DR,
      ~-~• I'. 7,olr~ourii; Nurse J. Anderson; Nurse
           0. I~11Tlr',i ~ nurse N'. MOscosa; Nurse L.
      ~~`' h;enetee; Nurse C. 'ILtt.
      15.                     [7efendants

      Lb.

      L%.

      fib.



                                                                        -1-
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 2 of 39 Page ID #:2035



  1.                                         1. JURISDIC'T'ION
  1.    1. Plaintiff brims this lawsuit pursuant to 42 U.S.C. §1983. 'Ittis Court has Juris-

  3, diction under 28 U.S.C. 1331 and 1343.

 4.

  5.                                            II. VENUE
 6.     2. 'Itze District Couit Eor the Central District of California is an appropriate
  ~, venue under 28 U.S.C. § 1:i91 (b)(2) F3ecause a substantial part of the events or

 8.~ omissions given rise to the claims occured in this District.

 9.

10.                                           ITT. PARTIES

11.     3• Plaintiff Robert Voskanyan was at all times re Levant to Chis action a         prisonere

1Z. incarcerated at the Los Angeles County Sheriff's DepartmenC Mens Central Jail and 'lain

13. Towers, which is located in Los Angeles County in the Central District.
14.
15,     4. Defendant Jim McDonnell, was at all times relevant to this action the Ghief of

16. the Los Angeles Sheriff's Dept. Mens Central Jail and 'iWim 1'owersFacility and was
1~, acting under the color oP federal and state law. By statute the Chief is responsible

1~, for the supervision, training and ensuring the safety and well-being of
                                                                            his subord-
1y,    inates as well as the safeCy and well-being of prisoners under his supervision.

Zp, Plaintiff believes and upon his belief states that the Chief ~i►n McDonnell is a

2~,    properly trained Chief. and therefore, he is responsible for the saFety and security

22.    and well-being of everyone under his supervision. He is sued in his individual cap-

2;~,   acity and he did violate plaintiff's Eighth and Fourteenth Amendment Rights.

24.

~5 •     5. Defendant Lieutenant A.Bandino, was at all times relevant to this action. The
26•    lieutenant ~f the Los Angeles Sheriff's Dept. Mens Central Jail and `Ira-t.r7 "1'o~a~r
2%•    facil.i.ty ~~nci was acting under color of faderaL and state law. By statute the lieuten-

~8 •   ant is responsible for the supervision,
                                               training and ensuring the ~ of ~ ty and
                                                                                       well- -

                                               -2-
Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 3 of 39 Page ID #:2036



 1.   being of his subordinates as well as the safety and well-being of prisoners under
Z, his supervision. Plaintiff believes and upon his belief states that the Lieutenant
3,    A. f3andino is a properly trained Lieutanant, and therefore he is responsii~le Eor the

q, safety and security and well-being of everyone unclerhis supervision. He is sued in

5,    his individual capacity and he did violate plaintiff's Eighth and Fourteenth
6,    AdmendmentR Rights.

 7.
 g,    6. Defendant Lieutenant H. Nbsquera, was at all times relevant to this action. 'I'he

 g, Lieutenant of the Los Angeles Sheriff's Dept. Mens Central Jail and 'Pwin Tower

10. Facility and was acting under color of Federal and State Law. Fay statute the

11.   Lieutenant is responsible Eor the supervision, training and ensuring the safety and

12,   well-being of his subordinates as well as the safety and well-being of his prisoners

ig, under his supervision. Plaintiff believes and upon his belief states that the

14.   lieutenant H. Mosquera is a properly trained lieutenant, and therefore he is respons-

15. ible for the safety and security and well-being of everyone under his supervision.

16. He is sued in his individual capacity and he did violate plaintiff`s Eighth and

17. Fourteenth Amendment Rights.

18.
ly,    %. Defendant Lieutenant A. Salinas, was at all times relevant to this action. The
Zp, Lieutenant of the L,os Angeles County Sheriff's Dept. and Mens Central Jail and Ttain

21, Tower Facility ar~d was acting under color of E'ederal and State Law. By statute the
21, Lieutenant is responsible for the supervision, training and ensuring the safety
                                                                                    and
23, well-being of his subordinates as well as the safety and well-being of prisoners

24, under his supervision. Plaintiff believes and upon his belief states that the
~5, Lieutenant A. Salinas is a properly trained Lieutenant and therefore he is
                                                                               respon-
26, sible for the safety and security and well-being of everyone under his supervision
2/, he is sued in his individual capacity and he did violate plaintiff's Eighth
                                                                                and
28, Fourteenth Amendment Rights.

                                                -3-
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 4 of 39 Page ID #:2037



 1.     8. Defendant Sergeant Gasataya, was at all tunes relevant to this actio~.The

 2•   Sergeant of the Los Angele County Sheriff's Dept. Mens Central Jail and was acting

 ~~   under color of Federal and State Law. By statute the sergeant is responsible for the
 4. supervision, training and ensuring the safety and we11-being of his
                                                                        subordinates as
 5. well as the safety and well-being of prisoners under his supervision.

 6. Plaintiff believes and upon his belief states that the Sergeant Gasat~y
                                                                            tt is a properly
 7. trained Sergeant, and therefore he is responsible for the safety and securit
                                                                                  y and
8     well-being of everyone under his supervision. He is sued in his individual capacit
                                                                                         y
9     and he did violate plaintiff's Eighth and Fourteenth Amended Rights.
10.

11.     9. Defendant R. Garcia, was at all times relevant to this action.
                                                                          The Sergeant of
12,   the I..os Angeles Sheriff's nett. Meng Central Jail and was acting under
                                                                               color of
13.   Federal and State Law. By statute the Sergeant is responsible for the supervi
                                                                                     sion and
14. Training and insuring the safety and well-being of his
                                                           subordinates as well as the
15. safety and well-being of prisoners under his supervision. Plainti
                                                                      ff believes arni upon
16, his belief states that the Sergean
                                      t R. Gareci~, is a properly trained Sergeant, and
1~•   therefore he is responsible for the safety and security and well-being of everyon
                                                                                        e
18•   under his super¢ision. He is sued in his individual capacity and he did violate

1~•   plaintiff's Eights and Fourteenth amendment Rights.
20.

2~•     10. Defendant J. Morales, was at all times relevant to this action. Tie
                                                                                Sergeant of
22•   the Los Angels Sheriff's i~pt. Mens Central Jail and was acting under
                                                                            color of       ~
2~•  Federal and &tate Law. By statute the Sergeant is responsible for the supervi
                                                                                   sion,
24•, training and ensuring the safety and well-be
                                                  ing of his subor~mmatesa as well as the
Z5. safety and well-being of prisoners under his supervision. Plaintiff
                                                                          believes and
26. upon that belief states that the Sergean
                                             t J. Morales is a properly trained Sergeant.
27• And therefore he ~5 responsible for the safety and well-be
                                                                ing of everyone under his
2~•   supervision. He is sued in his individual
                                                capacity and he did violate plai.ntiff`s

                                         -4-
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 5 of 39 Page ID #:2038



 1.   Eighth and Fourteenth Amendment Rights.



 ~•     11. Defendant   Toms, was at all times relevant to this action khe Sergeant of the
 4. Los Angeles Sheriff's Dept. Mens Central Jail and `IWi.n Towers ~'ACILI
                                                                            7~ and was acting
 5•   under color of Federal and State 1~aw. By statute the sergeant is responsible
                                                                                    for the
 6• supervision,training and ensuring the safety and well-being of his subordinates
                                                                                     as
 7. well as the isafety and well-being of prisoners under hiss supervidion. Plaint
                                                                                   itF's
 8. believes and upon his belief states that the Sergea
                                                        nt Toms is a properly trained
 y•   Sergeant and therefore he is responsible for the safety and security and well-b
                                                                                      eing
1U.   of everyone under his supervision. He is sued in his individual capacity and he did
11.   violate plaintiff's Eighth and Fourteenth Amendment Rights.

12.

~3,     12. Defendant F. Abril, was at all times relevant to this action the
                                                                             Deputy Sheriff
14.   of the Los Angeles Sheriff's Dept. mens Central Jail and was acting under
                                                                                color of
15.   Federal and State law. By statute the deputy sheriff is responsible for the safety
                                                                                         and
16.   well-being of prisoners under his supervision. Plaintiff believes and
                                                                            upon his belief
17.   states that the deputy sherif F. fibril is a properly trained sheriff
                                                                            and therefore
1$. ~ he is responsible for the safety and security and well-being of
                                                                      everyone under his
19.   supervision. He is sued in his individual capacity and dhe did violat
                                                                            e plaintiff's
20.   Eighth and Fourteenth Amendment Rights.

21.

22,     13. Defendant P. 8orja, was at all times relevant to this action
                                                                          the deputy sheriff
23.   of the Los Angeles sheriff's IDepartment mess Central Jail and
                                                                     was acting under color
24,   of kederal and State law. By statute the deputy Sheriff is respon
                                                                        sible for the safety
25.   and well-being of prisoners under his supervision. Plaintiff
                                                                    believes and upon his
26.   belief states that the deputy sheriff P. ~orja is a proper
                                                                 ly trained sherif, and
Z~,   therefore he is responsible for the safety and security and well-b
                                                                         eing of everyone
28.   under his supervision. He is sued in his indivi
                                                      dual capacity and he did violate
      ~                                      _    _. . .

                                       -S-
     Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 6 of 39 Page ID #:2039



-     1. Plaintiff's Eighth and Fourteenth Amendment kights.

     2

     3.     14. Defendant M. Enriquez Jr., was at all times relevant to this action the
                                                                                        Deputy
     4~ Sheriff of the L,os Angeles Sheriff's Dept. Mens Central Jail and was acting under
                                                                                     i
     5• color of Federal and State Law. By statute the dephty sheriff is responsit~~ for the

     6. safety and well-being of prisoners under his supervision. Plaintiff believes and upon

     7. his belief states that the deputy sheriff M. Enriquez Jr. is a properl
                                                                              y trained sherift
     8. and therefore he is responsible for the safety and securit and well-be
                                                                  y            ing of everyone
     9. under his su~rvision. He is sued in his individual capacity and he did violate
                                                                                       plain-
    lU'
          tiff's F.iR~th and Fourteenth Amendment Rights.
    11.

    12.     15. Defendant J. Garibay, was at all times relevant to this action the deputy sheriff

    13. of the Los Angeles Sheriff's Dept. Mens Central Jail and was acting
                                                                            under color of
    14. Federal and State Law. Fly statute the deputy s~leriff is responsible for the safety
                                                                                             and
    15. we11-being of prisoners under his supervision. Plaintiff believes and upon
                                                                                   his belief
    16. states that the deputy sheriff J. Garibay is a properly trained sheriff
                                                                                , and there~6re
    1%, he is responsible for the safety and security and well-being of everyon
                                                                                e under his
    18. supervision. He is sued in his individual capacity and he did violate
                                                                              Plaintiff's
    1~. Eighth and Fourtheenth Amendment Rights.

    20.

    21.     16. Defendant D. Haas, was at all times relevant to this action the deputy
                                                                                       sheriff
    'L2. of the Los Angeles Sheriff's Dept. Mens Central Jail and was acting under color of

    23. Federal and State law. By statute the deputy sheriff is responsible for
                                                                                the safety and
    24. well-being of prisoners under his supervision. Plaintiff beleives and upon
                                                                                   his belief
    25. states that the deputy sheriff D. Haas is a properly trained sheriff and therefo
                                                                                         re
    26. he is responsible for the safety and security tend well-being of everyone
                                                                                  under
    27. his supervision. He is sued in his individual capacity and he did
                                                                           violate plaintiff's
    28. eighth and Fourteenth Amendment Rights.
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 7 of 39 Page ID #:2040



 1.    17. Defendant A. Ines, was at all times relevant to this action the deputy sheriff

 2, of the [.As Angeles Sheriff's Dept. Mens Central Jail and was acting under color of

 ~, federal and State Iaw. By statute the deputy sheriff is responsible for the safety and

 4. well -being of prisoners under his supervision. Plaintiff believes and upon his

 5, belief states that the deputy sheriff A. Ines is a properly trained sheriff and

6, therefore he is responsible for the safety and security and well-being of everyone

 ~, umier his supervid~on. He is sued in his individual aapacit_y and he did violate plaint-

 g, iff's Eighth and Fourteenth Amendment Rights.

 9.

10.    18• ~fendant J. Lew, at all times relev~~nt to this action the deputy sheriff of the

11. ~s Angeles Sheriff's Dept. Mens Central Jail and was acting under color of Federal and

11. State Law. By statute the deputy sheriff is responsible For the safety and well -being

13, of prisoners under his si.~pervision. Plaintiff believes and upon his belief states that

14. the deputy sherif J. Lew is a properly trained sheriff, and therefore he is responsible

15, for the safety and security and well-being of everyone under his supervision. He is sued

16. in his individual capacity and he did violate plaintiff's Eighth and Fourteenth
1~. Amendment Rights.

18./

19. Defendant Rodriguez, Badge#610427, was at all times relevent to this action. 'Ihe deputy
20, sheriff of the Los Angeles Sheriff"s Dept. Hain Tower I. Facility and was acting under

21. color of Federal ans State Law. By statute the deputy sheriff is responsible for the
22, saFey and well-being of prisoners under his supervision. Plaintiff believes and upon

23. his belief states that the deputy sheriff Rodriguez is a properly trained sheriff,

24, and therefore he is responsible for the safety and security and well-being of everyone

25, under his supervision. He is sued in his individual capacity and he did violate plain-

2b, tiff's Eighth and Fourteenth Amendment Rights.

27.
28.    20. Defendant J. Sanford, was at all times relevant to this action the deputy sheriff

                                         -7-
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 8 of 39 Page ID #:2041



 ~, of the Los Angeles Sheriff's Dept. mens Central Jail and was acting under Color of

 2     Federal and State Law. By statute the deputy sheriff is responsible for the safety

 3. and well-being of prisoners under his supervision, plaintiff belieaes and upon his

 4. belief states that the deputy sheriff J. Sanford is a properly trained sheriff and

 5, therefore he is responsible for the safety and security and we11=being of everyone

 6, under his supervision. He ~is sued in his individual capacity and he did violate

 /, plaintiff's Eighth abci fourteenth Amendment Rights.



 y.       21. Defendant M. TYemble, was at all times relevant to this action the deputy sheriEt

10.    of Los Angeles Sheriff's C)ept. Thin Tower I. Facility and was acting under Color of

11.    Federal and State [.aw. By statute the deputy 'sheriff is responsible for the safety

1Z, and well-being of prisoners under his supervision. Plaintiff believes and upon his

13.    belieF states that the deputy sheriff M. Tremble is a properly trained sheriff and

14.    therefore he is responsible for the safety~nd security and well-being of everyone

15.    ender his supervision. He is sued in his individual capacity and he did violate,p~

16.    plaintiff's Eighth and Fourteenth Amendment Rights.
17.

189.      22. Defendant A. Zuniga, was at all times relevant to this action the deputy
                                                                                       sheriff
19. of Las Angeles Sheriff's llept. Mens Central Jail and was acting
                                                                     under color of Federal
2U. and State Law. By statute the deputy sheriff is responsible for
                                                                     the safety and we11-
21.    being of prisoners under his supervision. Plaintiff believes and upon his belied
                                                                                        states
22.    that the deputy sheriff A. Zuniga is a properly trained sheriff and therefo
                                                                                   re he is
23.    responsible tar the safety and sec~irity and we11-being of everyone under his super-

24.    vision. E~ie is sued in his individual capacity and he did violate plainti
                                                                                  ff's Eights
25.    and Fourteenth Amendment Rights.

26.

2j,      23. Defendant C. Upchurch, was at all ties relevant to thds action the deputy

2g, sheriff of Los Angeles Sheriff's Dept.
                                           Mens Central Jail and was acting under Color
 Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 9 of 39 Page ID #:2042



  1. of Federal and State L,aw. By statute the deputy sheriff is responsible for the safety

  ~• and well-being of prisoners under his supervision. Plaintiff believes and upon his
  3. belief states that the deputy sheriff C. Upbhurch is a properly trained sheriff and

  4• therefore he is responsible for the safety and security and well-being o~ everyome

  5• under his supervision. He is sued in his individual capacity and he did violate

  6• plaintiff's Eighth and Fourteenth Amendment Kights.
  7.

  8.   24. Defendant Doctor (C.M.O.) N. Teophilov, was at all times relevant to this action
 9. the Chief Medical Officemr at the Lc~s Angeles County Jail Mens Central Jail and 'Rain

lU. Towers Facilitys, he is the Head Doctor in charge of all the Medical staff under.
                                                                                      his
    }~ ~~~ e ~ I
11. ~.~ar~e, and he was acting under the Color of Federal and State law. Ly statute the

12. (C.M.O.) is responsible for the running and supervising of his Medical Staff, and

13. for the care and well-being of all of the prisoners in the County Jail under his

14. supervision. Plaintiff believes and upon his belief states that the C.M.O. N.

15, `Ieophilov is a properly trained C.M.O• and therefore he is responsible for the care

16. and well-being of everyone under his supervision. He is sued in his individual capacity

17. and he did violate plaintiff's Eighth and Fourteenth Amendment Rights.

1$.

19.    25. Defendant Doctor A. Felahy, was at all times relevant to thos action ;the
2U. primary care physician (~.C.P.} at the Los Angeles County Jail Mens Central Jail and

21. Was acting under the Color of Federal and State law. By statute Dr. A. Felahy is
11, responsible for the training and supervision of all Nurees and Licenced
                                                                            Vocational
1~, Nurses (L.V.N.'s) as well as the well-being and care of all the inmates at
                                                                               the County
24. Jail under his supervision. Plaintiff believes and upon his belief states that Dr.

25, B. Felahy   is a properly trained doctor and therefore he is responsiblE for the care

26, and well-being of everyone under his supervision. He is sued in his individual capacity
Zj, and he did violate plaintiff's Fi~;hth and fourteenth Amendment Rights.

28.

                                           -9-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 10 of 39 Page ID
                                        #:2043


  1.   2e. defendant Doctor S. Little, was at all times relevantto this action the Primary

  1• Care Physician (P.C.P.) at the Los Angeles County Jail Mens Central Jail and
                                                                                   was acting
  3. under Color of Federal ar►d State law. By statute doctor S. Little is responsible Eor

  4. the training and superaision of all Nurses and Licence Vocational Nurse's (L.V.N.'s)

  5. as well as thes well-being and care of all the i~nates at the County Jail under
                                                                                     his
  6. supervision. Plaintiff believes and upon his belief states that Dr.
                                                                         S. Little is a pro-
  7. perly trained doctor and therefore he is responsible for the care and well-being of

  8. everyone under his supervision. He is sued in his individual capac
                                                                        ity and he did violate
  ~. plaintiff's Eighth and Fourteenth Amendment Rights.

1U.

11.   2%.befend.ant Doctor A. Pryor, was at all times relevant to thos action the
                                                                                  PriR~ry
12, Care Physician (P.C.P.) at the Los Angeles Cou~~y Jail Mens Central Jail, and was acting
~3, under Color of Federal and State Lana. Ry statute Doctor A. Pryor is
                                                                         responsible for
14. the training ans su~rvision of all Nurses and Licence Vocational Nurse's
                                                                               (L.V.N• 's)
15. as well as the wel_1-being and care of all the inmates at the County Jail under his

16. supervision. Plaintiff believes and upon his 'belief states the doctor A. Pryor
                                                                                    is a
17. properly trained doctor and therefore he is responsible for the care
                                                                         and well-being
18, of everyone under his supervision. He is sued in his individ
                                                                 ual capacity and he did
19. violate plaintiff's Eighth and Fourteenth Amendment Rights
                                                               .
20.

21.    28. Defendant Doctor Y. Silvanskaya, was at r all tunes relevant
                                                                        to this action   She
 22. was the on-call doctor for E~~ergency reasons, (P.C.P•) at
                                                                the Los Angeles County Jail
23, and was acting under Color of Federal and State Law• By statute Doctor Y. Silvans
                                                                                       kaya
24, is responsible for the training and supervision of all Nurses and Licence Vocational
25, Nuree's (L.V.N."s) as we11 as the well-being and care of
                                                               all the inmates at the County
Z6, Jail under her supervision. Plaintiff believes and upon his
                                                                  belief states that Doctor
~~, Y. Silvanskaya is a properly trained doctore and therefo
                                                              re she is responsible for the
lg, care and will-being of everyone under her superv
                                                      ision. She is sued in ner individual



                                           -10-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 11 of 39 Page ID
                                       #:2044


 1, capacity and she did violate plaintiff's Eighth and Fourteenth Amendment Rights.

 2.
 3,   29. Defendant Doctor K.~ivo, was at all times relevant to thos action the Primary

 4. Care Physician (P.C.P.) at the Los Angeles County Jail Hain 'Tower facility and was acting

 5. under Color of Federal         State Law. By statute Doctor K. Vivo is responsible for
 b, the training and supervision of all Nurses and Licence Vocational Nurse's (L.V.N.'s)

 %. as well. at the well.-being, and care of all the inmates at the County Jail under his supe-

 8. rvision. Plaintiff believes and upon his beli~t states that Doctor K. Vivo is a properly

 9. trained doctor and therefore he is responsible for the care and well-being of everyone

10. uynd~r his suopervision. He 15 sued in hos individual capacity and he did violate plain-
11. tiFE's Eighth and Fourteenth Amendment Rights.

1L.

13,   3U. Defendant Doctor P. 7olnauni, was at all times relevant to thos action the primary
14. care physician (P.C.P.) at the Los Angeles County Jail Mens Central Jail and was acting

15. under Color of Federal and State law. By statute doctor P. Zolnouni is responsible
                                                                                       for
16. the training and supervision of all Nurses ancl. Licence Vocational Nurses (L.V.N.
                                                                                       's)
17. as well as the well-being and care of a=11 the inmates at the County Jail
                                                                              under her super-
18. vision. Plaintiff believes and upodu his belief states that doctore Y. Zolnouni
                                                                                    is a
19. properly trained doctor ar~d theretoreshe is responsible for the care and well-bei
                                                                                      ng
2U. o[ everyone under her supervision. She is sued in her individual capacity
                                                                               and she did
21. violate plaintiff's Eighth and Fourteenth Amendment Rights.

22.

23.   31. Defendant Registered Nurse J. Anderson, was at all times relevant to
                                                                               this action
24. the primary Care Nurse at the Lc~s Angeles County Jail Mens County
                                                                       Jail and was acting
25. under Color of E'ederal and State law. By statute R.N. J. Anderson
                                                                       is responsible For
26. the training and supervision of all Licence vocational Nurses
                                                                  (L.V.N.'s) as well as
27. for the care and well-being of all inmates at the County Jail
                                                                  under her supervision.
28. Plaintiff believes and upon his belief states
                                                  that R.N. J. Anderson is a properly trained
                                            ~i~~
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 12 of 39 Page ID
                                       #:2045


 1.   Registered Nurse and therefore she is responsible for the care and well-being of everyone
1,    under her supervision. She is sued in her individual capacity and she did violate plaint-

 3.   iff's Ei,~hth .Amendment Rights.And the Fourteenth Amendment RiQ,hts.

4.
5.      32. Defendant Registered Nurse 0. Luna, aas at all times relevant to
                                                                             this action the
6,    Primary Care ~lurse at the Las Angeles Gouty Jail Mens Central Jail and
                                                                              was acting under
 7,   Color of Federal and State Law. By statute Rn    0. Luna is responsible for the training

 ~•   and supervision or all Licence Vocational NuYses (L.V.N.'s) as well as for the care

 y•   and well-being of all inmates at the   County Jail under her supervision. Plaintiff Believ
1U.   -es and upon his belief states that R.N. 0. Luna is a properly trained Re~estered Nurse
11.   and therefore she is responsible for the care and well-being of everyone under her super-
1Z•   vision. She is sued in her individual capacity anti she did violate plaintiff's Eighth
13.   and Fourteenth amendment Rights.
14.

15.     33. ~fendant Regestered Nurse E. Moscoso, was at aLl times relevant to this action

16.   the primary Care Nurse at the Los Angeles County Jail Mens,~Pntral Jail and was acting

1%.   under Color of Federal and State L,aw. By statute R.N. Moscoso ms responsible for the
18.   training and supervision of all licence Vocational Nurses (L.V.N.`s) as well as for
1g,   the care and well-being of all inmates at the County Jail. under. his suF~raision.
                                                                                         Plaint-
2U.   iff believes and upon his belief states that R.N. E. Moscoso is a properly trained

21.   Registered Nurse and therefore he is responsible for the care and well-being of everyone

22.   under his supervision. He is sued in his individual capaca~fy and h~ did violate pla-

2s•   intifE's Eighth and fourteenth Amendment Rights.

24.

25.    34. Defendant Registered Nurse B. Menefee Badge No. 231158, was. at alL
                                                                               times relevant
26•   to this action the Primary Care Nurse at the Los Angeles County jail Twin
                                                                                'Towers Facility
17•   and was acting under Color of Federal and State Law. Hy statute R.N. B. Menefee
                                                                                      is
28.   responsible for the training and supervision of all Licence Vocational Nurses (L.V.N."'s)


                                               -12-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 13 of 39 Page ID
                                        #:2046


 1• as we11 as For the care and we11-being   of aLi   i~nates at the County Jail under her sup-
 ~• envision. Plaintiff beleives and upon his belief states that R.n ~. Menefee ~s-    a properly
 3• trained Registered Nurse and thereforeshe is responsible for the care and well-wing

 4• of everyone under her supervision.She is sued in l~er'individuaL capacity and -she dud

 5• violate plaintiff's Eighth and Fourteenth Amendment ~i~~its.
 6.

 7•    35. Defendant Registered Nurse C. 'ILtt, was at all times relevant to this action the

 8• Primary Care Nurse at the Los Angeles County Jai.Ttain Towers Facility and was acting

 y• under Color of Federal and State Law. By statute [t.N. C. 'I~tt is responsible For the
1U. tirainin~ and supervision of all Licence Vocational Nurses (L.V.N.'s) as well
                                                                                  as for
11. the care and we11-being of all inmates at the County Jail under her Supervision.
                                                                                     Pla-
12• intifE believes and upon his t~elief states that R.N. C. ILtt is a properly trairn~d

13. ~~~istered purse and therefore she is responsible
                                                      for the care and well-being of everyone
14. under her supervision. She is shed mn her individual capacity and
                                                                      she did violate plaint-
15• iff's Eighth and Fourteenth Amendments Rights.
16.

1~•    36. As the plaintiff has sta'l'ed, the defendants' at all times ciid in fact violate

1~• plaintiff's Eighth and Fourteenth Ametxlment Rights and they all each and every one of

1y• them did cause plaintifF phisical, mental, and emotional harm and did in fact leave

1U• and caused plaintiff pain and suffering and each one of these defendants' are liable

11• for their actions herein.
11.

Z3.                          IV. ~.xHAUSTION OF ADMINISTRATIVE RFMEI~IES
24•    37. Plaintiff did try to exhaust his administrative remedies as required by to satisfy

ls. the PLRA, but plaintiff was denied by both Sheriff's Department (I~fendants') anti by

26• the(Medical Department)(Defendants') As the Court can see Plaintiff filed 176 County

2~• of Los Angeles Sheriff's Department Inmate Kequest/Complaint Forms to which both tE~e

Z~~   Sheriff's Department and the Medical Department failed to respond. This does not include


                                        -13-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 14 of 39 Page ID
                                        #:2047


 1. the letters I submitted which are attached (1). Chief, Jim [~cDonnell Los Angeles County

 Z• Sheriff's Department on 11/L8/15; (2) County of Los Angeles Sheriff's Dept. Notification

 ~• sf Dispositon; (3) Internal AFfairs x/18/15; (4) Watch Commander 8/L4/15; (5) Ins~ctor

4• General 8/25/15; (6) A.C.I,.U. y/17/1.5; (7) ADA 10/9/15; (8) Inspector General 11/8/15;

 ' (9) ADA 1'l/20/15; (10) L.A.S.D. Internal Affairs 5/11/16; and Finally (11) 5/11/16 Interns:
 5
6•    Affairs Criminal Investigation Bureau.
 ~•   ~ 38. `This does not include all ~f the phone calls that my Mother and Father and my

 g•   Fiance made also to all of these places that they are willing to testify to including
9. e-mails.

10.    ~9.   Plaintiff has in Eact satisfies the exhaustion of Admimistrative Kemedies and.
11. has presented this Honorable Court and the defendants with all of the factual evidence

12. to support this fact. It is not for the Lack of trying that plaintiff's grievances were

13. not answered but it was a direct act by these defendants' tp thwart all of the plaintiff's

14. efforts to exhaust through no fault of plaintiff's as shown here.

15.

16.                                    v.   FA~I'UAL AI,LEGA'I'Tcxvs
1%.    40. Plaintiff Robert Voskanyan was arrested on 6/19/15 and booked into the Los Angeles

18. County Jail. on or about 6/24/15 plaintiff Crai7sfered fran `IFain Towers Co Mens County

ly•   Jail 56UU floor. As Z was there I observed a Observation Booth where the sheriff's sit

2U.   and monitor the done where all inR~ates are housed to insure that no one wi17. tie harmed,

21.   injured, stated Beaten, or killed.~ere are two(2) Officers stationed around the clock

zl•   to insure no inmate is harmed along with multiple camerae.

23.    41. On 7/7/15 T was brutally assulted while the two(2) Deputy SheriFf's who were sworn

24.   to protect and serve watched as I was assulted. They had the means to intervene/stop

25•   the assult in two fashions. One by activating their personal alarms, anci Two by

26.   physically interven~eng to. which they did nither and allowed these 3U to 40 inmates to

Z~.   physically assualt me while they watched and llau~heci having no sence of duty and allowing

28.   me to be assuLted and even after the assualt they refused to even
                                                                        give me medical attention

                                                  -14-
        Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 15 of 39 Page ID
                                         #:2048


 1. I was left to die by these two Sheriff's Officers A. Ines and M. F.nriques Jr. and by

 1•    Sergeant Garcia.   See Exhibit (B)
 ~•     4L. My brmther happened to be there and he draped me from the Eloor where I was

 4•    knocked out/unconcious to the shower and put water on my face and washed away the blood,
 5. and changed my bloody clothes.

 6.     43. At Approximately 1%:30 to 18:30 after the attack plaintiff was lucky as I had

 7. a pass to ~o to the clinic for a dressing change for an absese. When plaintiff arrived

 8. to the clinic Deputy Sheriff observed I: had a bloody nose, swollen face and he refered

 9. m~ to Nurse Pars~nyan for treatment. I was taken to X-Rays then plaintiff was trensfered

10. to Z~in Towers for urgent care by Deputy Wang at approx. 20:15. See Exhibit (C)

11.      44. At Approx. 20:42 Plaintiff arrived at `Rain `Towers urgent care in a wheel cFk~ir

12.    and seen Dr. Vivo K. Plaintiff was losing conciousness due to losing so much bloacl

13.    from my nose and from my mouty. I WAS fainting from the severe pain to my Left shoulder,

14.    Left Hip, and Left ribs. Alsa severe stomach pain with rectal bleeding very bad. Dr.

15.    K. Vivo had a duty to provide me with t~asic and emergency medical service, however,

16.    he fail.~d to do so instead Dr. Vivo vleared plaintiff to be re-housed while T was

1].    screaming in pain and k~e~ging forh~elp. Dr. Vivo made a comment "You cane from ring

18.    UFC fight!'". Plaintiff was then brought back from 'IWin Towers to Mens Central Jail.

19. (MCJ), 6000 clinic by Deputy Wang. See Exhibit (D).

20.      45. After plaintiff returned to 6000 clinic Deputy Garibay took control and took

'l1.   plaintiff to 35U(10for re-housing plaintiff was in a kneel chair Hnd bleeding bad. At
l2,    this. tmrne Sergenat stopped Dept. Garibay and ordered him to take plaintiff to the hosp-

23.    ital wing. When plaintiff arrived the deputy's told plaintiff they don`t have a room

24,    far me so plaintiff was transfered to 6000 clinic and 1ef t alone intthis wheel chair

25.    bleeding. After 8 hours at approx. 3:3Uarn   plaintiff was told it's tempoary unti].
26.    tomarow,,that plaintiff will be moved to the hospital. However they had other plans

'l%,   the deputy sheriff's were now hiding plaintiff to cover up the assult and hide me from

18.    the medi~al~ersonal due to his serious injures that occured in L.A. County Jail, and
                 i
                                            -15-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 16 of 39 Page ID
                                        #:2049


 1•    where the deputy's failed to protect me. Dept. Petterson, and Sgt. Gasataya lied and

 Z•    plaintiff was deliberately housed in 3500 a Keep away cell. See exhibit (E).
 3.     4b. While in Cell B-ll in 5500 and given a top bunk even though I a~ inaa wheel chair

 4.    there was no functioning toilet, and water containing feceson the floor. The cell was

 5.    not wheel chair accessable nor medical care. It was the hole. Dep. Sheriff's knowingly

 6.    did this to me to hide plaintiff in order to contain their mistreatment/assualt so

 7.    that I could bot be seen by any medical staff, My family or any other person who could

 8.    validate my injuries. There was one Nurse who failed to help me at the orders of Deputy's

 9.    Upchurch, Haas i3oja who were regulares on that floor and Z was be,~ging them daily for

10.    help, as was my brother who was housed two(2) ce1.1 down from me. My face was deformed

11.    tx~th eyes brused and I could not see or move around do to my fractured ribs, left hip,

12.    and left shoulder. 7 was al.~n starving and could not eat any food Eton 7/7/15 to %/16/15

13.    because of damage to my jaw and broken teeth. Every day Z was begging/pleading and

14.    crying in pain for help. No deputy or nurse was willing to help me. At pill call the

15.    nurse seen me bleeding and refused to help me. Y. got a ~uad~cal pass multiple times

16.    to go the the clinic but deputy's refused to take me. See Exhibit (F).

17.     47. Plaintiff constantly sufte~eci in severe pain and tiled numerous inmate complaints

18.    begging for help. None of these re~}uest forms were answered leaving me in severe pain

19.    to duffer needlessly. On 7/14/15 plaintiff was found on the cell floor non responsive

2U.    due to his serious injuries, instead of treatinK me these defendants' clained I have

21..   chest pain and sent me out to L.A.C.-USC Medical Center. there are multiple camera's

22.    that will show all these incidents clearly. Plaintiff was left aline to die on that

23.    floor. See Exhibit (G).

1u.     48. On 7/16/15 plaintiff was bleeding and k~e,ging for help by Deputy personal every

25.    security check when they passed by. Plaintiff was again refused any help or medical

26,    care. When shift change occured at approx. 13:31 plaintiff was found om the floor non

2%,    responsive and taken to 6000 clinic by Deputy Cortez. '11~ere I snw a Dr. Little and

28.    I was irrnledi.ately rransfered to 71UG to a bottom bunk
                                                                because of my injuries. A incident

                                               -16-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 17 of 39 Page ID
                                        #:2050


 1.   report was filed by Lieutenant A. Salinas. See Exhibit (H).
 2•    49. So on 7/16/15 E. Moscoso came and took away my wheel chair and gave me a walker.

 ~•   I told him that I can't walk and that I loose my balance and fill down. He did not
 4•   care and walked away. Then on 7/18/15 plaintiff was main man down and found by R.N.

 5•   Bhanji who called for a gurney and transported me to the clinic where he notified the

 6•   doctor a Dr. Konian. S,Tnile there R.N. Gonzaque filed false documents stating there
 ~•   was nothing wron.~ with me. Plaintiff's face was swollen/deformed with t~ao black eyes

 8•   plaintiff constantly was blacking out and Fainting because of the serious hotly injuries

 g•   Plaintiff's family visited him, his Attorney also and my Court Dates    where the District
10.
      Attorney and the Judge seed me. These people seen me and the seriousness of mgr medical
11.
      condition. 'They are ready to testify to my injuries that they witnessed. Plaintiff
12.
      gontinued rm have bloody noses, cold sweats, blury vision , vomitiri~ and was unable
13.
      to walk   Plaintiff continued to injure himself with every f.~1L. P'laintiff's medical
14.
      ap~intments and Court appointments were continously canceled. Plaintiff filed numerous
15.
      complaints to this effect to no avail. See Exhibit (Y).
16.
       5U. Qn %/l(~/15 plaintiff had a doctors appointment with a Dr,Lolnouni~, this doctor

1~'   without examining me made a statement '"that I. am OK, and don't have a prabl.em!".
                                                                                          My
18' face was swollerri and I had black eyes, I was fainting for no reason znd
                                                                              she did not
1y' care and she left me in this condition. ~n 7/21/15 I went to the clinic
                                                                                for my blood
2U.
    pressure results while there Z seen Sgt. Gasataya who was in charge on %/7/15 when
21'
    1 way, Aysul.t~c~ sand he stated that all of the camera's were working and
                                                                               they stay in
22.
    the system for 5 years. T then filed multiple canplaints against the Nurses and
                                                                                        Dr.
23.
    7olnoni. On 7/22/15 plaintiff's family contacted the Inspector Generals Office where
24.
    after talking to them they sent a representive to come and interview plaintiff
                                                                                       her
25.
    name wns Stacie. See Exhibit (J).
26'
      51. Plaintiff got called for Court line on 7/23/15 at the same time the Nurse
                                                                                        came
2%.
    and told plaintiff you have a medical appointment, but you have to choose
                                                                                  which one
28.
    you want: Plaintiff chose to go tm the hospital. due to his serious medical nk~eds and

                                              -1%-
        Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 18 of 39 Page ID
                                         #:2051


 1.    severe pain and suffering that he was going through~by L.A.S.D. and medical staff.

 1•    I was placed on a gurc~ey fran my cell due to the fact I could not walk. the deputy
;
s,     along with the medical staff left me on the gurney hand cuffed and lied
                                                                               to the Court
 4.    and me and L.C.M.C. that I refused to go tb,~the hospital. S.N. Leyn
                                                                            was in charge on
 5.    this day and Sgt. l~ular also. On %/2G/15again 1 was called Eor Cou;r-t ling
                                                                                    Sgt. Agular
 6,    cane and told me he got a c~heel chair for me to ga to Court T. got ready
                                                                                 to go ~t 1:30prn
 7.    Deputy Sanford came and told me the Judge .is very rr~d at me not doing to Court.
                                                                                         I was
 8.    denied by the Sh~iriff's oUt of retaliation for tiling t~j~r~complain agains
                                                                            ts      t tl,~m and
 g,    them hiding me for my injuries. They dons want anyone to see me.
                                                                        That same day plaintiff
10.    passed-out from his injuries and was transrered to the hospital by Deputy
                                                                                 Cater. See
11.    Exhibit (K).

12,1     52. On %/16/15 plaintiff got a visit with his family and was told
                                                                           by Deputy moues
13.    to get ready and plaintiff responded I am ready but deputy Torres refuse
                                                                                d to take me
14.    to my visit because of my wheel chair so she canceled my visit
                                                                      out of retalation. Then
15.    ~baut 30 minuets later a Deputy Carrillo came and took plaintiff to his
                                                                               visit. It was
16.    very bG~d. Plaintiff's fiance was crying the entire visit seeing
                                                                        the way plaintiff looked
~7,    deformed face, two black eyes, broken teeth and mobili
                                                              ty impaired with a blrlddy nose.
18,    `lien on 7/27/15 plaintiff got called. for Court but becaus of
                                                                  e   my wheel chair Deputy's
19.    a~~in made a big deal and refused to take me to Court because of
                                                                        rrry wheel. chair. 1
20,    requested to speak to a Sit. and a Sergeant Holland cane and had
                                                                        deputy Sanford take
L1,    me to court. 'Ihe Jude and D.A. and my family were in court
                                                                   and they were in shack
22,    to see me looking this way in severe pain, brused an my dace, swollc_~
                                                                              n head, ,~~~d in
1~,    a wheel chair. the Judge made a Court Order for medica treatm
                                                             l       ent on 7/28/15 Lieutenant
24.    Bottomley came to see me because of the complaints by my family
                                                                        and the Judges Orders.
25.    He told me "have you seen the doctor for your medical
                                                              needs yet?". I stated N0. then
26,    on %/29/15 plaintiff asked the deputy for a shower and
                                                               dressing change, R.N. Chua came
27.    and refused to change the dressing out of retaliation. Plaint
                                                                     iff has not seen anyone
28.    atter the court order to get him medical care
                                                     A.S.A.P. Plaintiff filed multiple complaint
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 19 of 39 Page ID
                                       #:2052


 1. for the same matters above, over and over again to no avail. See exhibit (L).
 2•    53. On 8/2/15 plaintiff was still suffering froc~~~his injuries and
                                                                            bleeding From his
 ~• nose. At approx. 2U:4y Nurse doir~ pill ca1L saw plaintiFf
                                                                 bleeding and notified Dr.
 4• Silvanskaya. On 8/4/15 plaintiff saw the nurse Enr complaint 20L6-2015-07
                                                                                20-232 denial
 S• issue. at 'lU:UUhr pi.l1 line plaintiff requested to see the docto
                                                                       r and Dr. Silvanskaya
 6• put him on the doctors line for 8/5/15 for bleeding nose.
                                                                Plaintiff hay not seen any
 7• doctor. On 8/7/15 plaintiff finally seen his face on
                                                           the %100 day roan reflection iron
 8• the phone. It was a very emotional moment to see ~~yself with~brQken
                                                                          teeth, swollen head,
 9. black eyes. On 8/11/15 I was scheduled for a L.C.M.
                                                         0 Orthopedic doctor, but because
1U. of my caheel chair I was denied to go to this appoin
                                                         tment by R.N. Luna who is constantley
11. denying me access and falsiEyin~ documents statin
                                                      g that 1: refuse to go. This is a lie
1L. once again by her to thwart all my medical care because I filed
                                                                      numerous complaints
13. against her for this type of ongoing actions. On 8/14/
                                                           15 I went to see the eye doctor
14. far my vision problems because I was having
                                                problems seeing after the assualt on %/%/15.
15. She examined me and seen Che swollen fact and bloody
                                                           nose and bruised ey~as. She irrmediate~C~
16. sent me to twin towers urgent care. Plaint
                                                iff got urgent care and seen a doctor Qeharo
17• J. who examined and evaluated plaint
                                         iff for his injuries and put hirn in a wheel chair.
1$. On 8/16/15 ~'laintiff in the mean time filed
                                                   multiple inmate canplaints against staff
19. membners and doctors and nurses. See
                                          compal.int forms for August 2015. 'il~ese complaints
20. are Rgainst Sgt. Agular, Doctor 7~olun
                                           i, Deputy Zuniga who left me in the shower to cause
21. me harm because of the co►nplaints that
                                             I filed against him for failure to allow me to
2Z• shower. men I was left in
                                 the shower I had no control of the water Z could not turn
1s• it on or off, it was in the Deputy's hands
                                                 . So Deputy Zuniga left me in the shower in
24• steaming hot water until I passed
                                        out from the heat. I was then seen by Dr. Silvanskaya
25. who sent me to I~.C.M
                          .C. because of the overcrowding. Deputy's Garibay and Lew took
                                                                                          me
16• to the hospital. I was there over night ,~r-~~i rf-~turr~
                                                              ~ci. Sc~c~ E;xhib~it (M).
27•    54. 8./21/15 a Lt. Wovak carne to talk to me because of an e-mail from my
28.fiance and a complaint From me. I explained everything that ha}~pened
                                                                         to me on 7///15

                                             -ly-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 20 of 39 Page ID
                                       #:2053


 1. until 8/21/15 Lt.~W~vak told me he would send Lt. k3ottomley over because he was aware

 1• of the situation. When Lt. Bottomley carne he asked meiE doctor Zo1~~houni is doing a follow-

 ~• up on me T told hi.m no. On 8/2/15 my fiance came to visit me. I went to the visiting

4• room and [)eputy Law was wor~im~ he told his partner T don't have a visit and his partner

 5• responded that I have a pass for a visit. by~t Deputy Lew sent me back to my cell and
 b. cancled my visit. I filed a complaint For this incident. On 8/24/15 17eputy 7uniga was

 %. working it was store day, when I got my store he made up a plan that when I r~et my store

 $. that I payed for. Without authorization defendant stated that Z payed with fake money

 9, that came o£~ of my books. Deputy Zuniga then wrote me up and put me on L.O.P. for sU

lU. days. No phone, visits, or store without even writting me a di.siplinary report. This

11. was retaliataion ~ainst me for filins~ a complaint against him. Then at 11:08 I had

12. a attorney visit however Deputy Lewadenied me my attorney visit so after waiting 65rninutes

13. my attorney called cny Fiance and stated that he was denied a attorney visit by the Sherrifl

14. Department. Chi 8/28/15 I had a court date and I was ready to go. At ~:y0arn I asked Deputy

15. Torres why am I st~~1 here, Irn suppose tcc-~be   at court. She ignored me then stated it
16. was cancelled and walked away. I called my fiance and told her to call my attorney anti

1/. let him know what they did again. Tie same day my attorney came to visit me, I explained

18. to hun that it is not me but the sheriff's again playing games. On £3/31/15 I went to

19. court and after my hearing on the way back I fainted and was sent to Olive
                                                                               View Hospital
2U. I was told by doctors that I: have serious injuries and multiple fractures in myface.

21. A11 this time I have been lied to by the L.A. County Doctors and Nurses that I don't

22. have any problems.

23.    55. On 9/1/15 I told R.N. Moseoso that I came from olive view hospital and my report

24. is different from what the jail report is. I requested again to see a doctor
                                                                                 a.s.a.p.
25. on 9/8/15 nothing got done I have~it seen a doctor after my return from
                                                                            the hospital.
26. L•~.S.D. has a dut}c to see patients automatically after returning from an out-s
                                                                                     ide
27. hospital, and they failed to do so. On 9/22/15 Doctor Zoil~nouni w}nthout
                                                                              seeing pl~intifE
28. or examining him cleared him
                                 to be rehoused. At approx. %:30 Deputy Torres and R.N.

                                            -2U-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 21 of 39 Page ID
                                       #:2054


 1. Luna came to plaintiff's cell and told him to get ready to go to L.C.M.C. This was a
 z, trick to move me off of this floor %000 because of the complaint's filed against them

 3, Eor wrongful treatment and lying about his conditions, the Olive View reports were differ-

 4, ent than the L.A.S.D. Reports. Then at ~pprox. 6:3Qpm Deputy Zuniga, Lew, Carillo
                                                                                      , McGge
 5, came to plaintiff's cell and told him that he is going to leave this floor to 3500.

 6, Plaintiff requested to see a watch cor~nander and doctor before any one touched hi~r~.

 7, At ~}-~t~t ~,:OU~xn Lt. Mosques, Qeputy 7uniga, McGge, Caril.lo and two Sear,~en
                                                                                     ts came to
 g, plaintiff's cell and told him you are going to see ~ doctor for your complai
                                                                                      nts. Without
 g, plaintiff's approval they took him out of his cell anti took him to bUUU clinic and without

10. seeing anyone or speaking to a doctor Lt. Mosques told his staff to hake me to 3500
11. and said that were he bela~ngs which is the hole. Plaintiff was in need of serious medical

1l. pare not being punished for it. On 9/24/15 plaintiff fe1.1 out and was trans~,ered     to
13. L.C.M.C. hospital by ambulance. Without any treatment or care L.A.S.D. interferred with
14. mY m~ical carp, non-doctors and brought me back to 6000 clinic and later housed me

15. in 1700. Qn 9/27,!15 YlaintiEf kept blacking-out and other inmates called ~1an-down to

16. ~~t plaintiff help, the Deputy's refused to call doctors or get plaintiff any medical
1~, attention. Cfi x/28/15 plaintiff finally called his family and notifie
                                                                           d them of what
lg, is going on and asked them to call the Inspector General's Office and
                                                                          file a canplaint
1y, on my behalf. on 9/2y/15 plaintiff was called to see a doctor for
                                                                      evaulation it was
Zp, a tele-med doctor. After listening to me end looking at my medical
                                                                       records the doctor
21, ordered my wheel ctp~iir and. told deputy to re-house me a wheel chair dorn~ for ADA inmates.
l2, On the way back R.N. Chua told the deputy's why are you :Lbrin~i
                                                                      ng this inmate, I told
1~, you he is a problem don't brink him! On 9/3U/15 at around 10:OU~cn
                                                                       three Ee~nalesofficers
14. ~~e to plaintiff's cell from the Inspector General's Office .for the complaint by my

25, family~on x/28/15. Mis. Stacy stated that she will follow-up plaintiff's case as a
16, priority, and document the sheriff's names and doctors names involve
                                                                        d on 7100/%2UU,
2~, re-housing incident. The s~r►e day plaintiff got wheel chair and
                                                                     re-housed in 82(10.
28. -See Exhibit (0).

                                               -21-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 22 of 39 Page ID
                                       #:2055


 1.      56. On lU/1/15 plaintiff saw doctor Eelahy, he was half-a-sleep when plaintff
                                                                                       arrived.
 Z• The doctor took only 3 minuets to talk to me then sent me back to my ce11.
                                                                               .Zhen on 1U/2/1_
 3. the very next day after seeing Dr. Eelahy, plaintiff's medication was discon
                                                                                 tinued by
 4. this doctor. As a result plaintiff w€~s left in seveee pain to sufFer needle
                                                                                  ssly out
 5. of retaliation by doctor's and Sheriff's for filing complaints agains
                                                                            t them for these
 6. very same acts. Qn ~i~~'6/15 4 days passed and plaintiff requested
                                                                        to deputy Abril, Alveres,
 7, and Gonzales to t~1.e hi.m to the doctor's as an emerge
                                                            ncy for the severe pain T a~n in.
 8. Chi 10/7/15 plaintiFf saw doctor Felahy again and
                                                       I was denied any treatment or medication
 9. and he ttlen became very arguem~ntative and told the deputy
                                                                 's to take plaintiff out to
lU. his office. later that day around 4:OOPM Deputy
                                                      Alvarez came and told me to het ready
11. your going to the Hospital, the ambulance
                                                is here. Plaintiff was supprised because he.
12. was'nt aware of it and have an attorney visit. On
                                                        lU/~/15 7 requested to see a doctor
13. to find out the reason why h,m going to the hospital.
                                                           `I~e doctor refused to see rn~ t~
14. ex~~~7.n to reason. On lU/15/15 Plaintiff had an L.C.M.
                                                             C• appointment to fix his front
15. teeth, Howe°aer without any appropriate exam or treatment
                                                               Z was sent back to L.A. County
16. Jail. Plaintiff was constantly retaliated a~einst
                                                       by L.A.S.D. and denied all his Religious
17. Services, Roof Time, Day Ra~om, and Hygene by deputy
                                                         's Abril and Alveres and Gonzales.
18. Qn   lU/2Q/15 plaintiff was called Ear the L.C.M.0 Hospital appointment at
                                                                               around 4:UUpm
19. at shift change plaintiff asked deputy April of
                                                       he could take hi.m down stairs to the
2U. LCMC line. Deputy A}~ri1 stated to plaintiff
                                                  "'I am not your slave" and refused to do
11. his job/duty. Later plaintiff found out that deputy
                                                           Abril reported that I refused to
22. go.to the hospital. Another lie by him. After
                                                     October 1, 2015 plaintiff made daily request:
23. to these de£endarits' Deputy's Abril, ~lvere
                                                 s, Gonzales to please let him see a doctor
24. t~ecause of the severe pain I am in but
                                             I was denied all pleas. See Exhit~it (Y).
25.    S%. (h~ 11/2/15 Y1aa~r~tiff again pleaded to see a doctor
                                                                  for his serious rneciical needs
26. and treatment flan. Alain all requests were denied
                                                          by deputy's AbriL, Alvares, Gonzales.
27. On 11/3/15 Plaintiff observed numerous
                                             sheriff's come to his cell door and Cold plaintiff
28. to get ready you got a pass. l:t was ground
                                                 5:OUpm. f'laintiEf saw Lt. hiosquera with 8200

                                          -22-
     Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 23 of 39 Page ID
                                      #:2056


 l,fLoor deputy's. Lt. Mosquera changed his story and tried to have me sigh ofF on the

 2. complaint that plaintiff filed. Lt. rnosquera is constantly trying to intimidate plaintiff

 3. and use h~sspower to brim harm, physical, mental, emotional, harm to me.           C;n 11/7/15
 4. plaintiff gat his lunch 4_and breakfast from deputy Abril it belonged to soneone else.

 5. Plaintiff rerquested that his Kosher diet be brought and deputy Abril refused, he knew

 6, that I eat kosher bUt did it out of r~taliaCion. On 11/8/15 pl.aintift dgai.n requested

 7, routinely to see a doctor or specialist for physical therapy and pain medication and
 g, also requested to see mental health for (P.`I'.S.D.). On 11/12/15 plaintiff saw Dr. Feiahy

 y, for his serious medical conserns and tried to explain to llr. Felahy what is wrong with

1p, him on a daily basis. However, Dr. Felahy refused to listen and ordered an ambulance

11. again to come pick up plaintiff. On 11/13/15 plaintiff tried to speak to the sergeant
~2, but deputy Abril stepped in an<3 told the serg~~t~t tn~t "plaintiff is bi-pollar and waiting

13. to see a mental health doctor, don't talk to him!".       Later that day plaintifF got a
~4, visit from Mrs. Dell from the A.G L.U. Plaintiff got his documents and explair~ecl to

15. her what is happening to him on a daily basis. On 11/14/15 Plaintiff was sitting on
1E;, his bunk when he heard deputy Abril talking to Lt. Mosquera and some other sheriff's

17, about me end my medical problems and about the A.C.L.U. visit. After this conversation

lg, Lt. Mosques and other officers came to my ce11 window end tapped can the windoca and

1y, stated `"What's-up Eiarrnie"". When plaintiff did not respond to sheriff's C,t. ~9osq~~err~

l~, ~n:3ci~~ ~ T~ic~n sound '"Roaring" and lau,~hed at me,and left. 'Phis incident was written in

21. a complaint against these officers and a investigation requested.. There are also cameras

22. that were visible on the day that will show these officers outside my ce11. Plaintiff
1~, has high blood pressure and was very i1.1 because of these actions by these defendants'.

~~. On 11/17/15 Plaintiff was asleep when deputy Abril came in ro my cell. He opened my

l5, cell door and pulled my blankets and then grabbed my leg and then shut the door and

26. started laughing saying "it is that easy"" then blew me a kiss. 'the cameras wi11 show
Zj~ this event on filr~i. On 11/1$/15 plaintiff started a hyanger strike because or his untreated

Z~, medical conditions and treatment by the defendants'. I tim suffering daily, left in pain

                                              -23-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 24 of 39 Page ID
                                        #:2057


 1.   without any medications since 11/1/15. Qn 11/19/15 plaintiff again refuses his meals

 2. and is requesting to see the C.M.O. for evaluation. 11/20/15 deputy Abril came to my

 3, cell and tried to ,dive me my meals. I refused thin and instead of taking them away deputy

 4. abril threw thin into my cellthrough the tray slot and then called pLaintifF wlger

 5. and foul names and walked away. At around 3:3U prn I was on the phone talking to my fiance
 6, when a sergeant i~erriot and deputy Alvares came to me to talk about why I am on a hunger

 7, strike. I explained to Sit. Herriot that deputy Abril is playing games with my medical
 g, care that T am suEferin~ with rnultip]_e ongoing serious medical issues and that he is

 g,     retaliating against one for tiling ccxnplaints against him and he is tampering with

lU.     my food. Sergeant Herriot pra~~ised that he will speak to Lieutenant or watch commander

1~,     to move me frpm K-1U and take me to `main `Powers (AD~A) dorm if I would start eating

1L.     again. On 11/21/15 plaintiff refused to eat and requested to see the C.M.O. and nutris~

13.     onist. On 11/2l/15 plaintiff sti11 refusing to eat until seen by C.h1.Q. and nutritione:

14.at around 5:UO~xn plaintiff was able to ca11 harne anti advise my family of what was going

15.on here. On 11/23/15 p:Laintiff saw Dr. Felahy and tried to expa~i~r~my serious medical

lb.condition but the doctor again denied to help me or transfer me to the (A.D.A.) dorm in

17,twin towers. He then stated to me tt~flt I am not getting any meds frcml me or physical

fi g,therapy either. On 11/24/15 I had a court date. the Jude stated that
                                                                          the C.M.O. Dayc.tor
1 y.'I'eophilov made a note that I don't have any problems to be in
                                                                    a u+heel chair. Yet makes
10,the statement that plaintiff is in the wheel chair for court purposes/transpo
                                                                                    rtation only.
ll.this makes ono sence. Do I need it or not? Chi 11/25/15 Plaintiff fainted Erom starvation

22.and severe pain. Plaintiff was transEered by an ambulance to L.C.M.C.
                                                                          Hospital. When I.
2~,woke I tried to find out what happened to me but 1: was placed into a black room
                                                                                    where
24.there was no one~bo answer my questions. when they finally took my blood
                                                                               pressuee it was
25.1y0/129 at this time a deputy and Sit. Veda carne into the room and told
                                                                              me th~3t I: have
26.to go back to mens coubty jail per orders of the watch catmar~der. T ~E~f~ase.d <~r~~
                                                                                         w~~s told
2l.either T ~o back or face serious consequences later. I was then taken
                                                                         back inunediately.
28.On 11/26/15 Plaintiff saw Mental Health 17octor Meza for starvation
                                                                       reasons. Plaintiff

                                              -L4-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 25 of 39 Page ID
                                       #:2058


 1. had a chance to explain all his concerns and the mason he is not eating the L.A. County

 2. Jail Food. Plaintiff told Ur. Meza who it was that refered me to him. He stated that

 3. it was deputy Abril. I then explained all of the acts that defendant Abril was doing

 4. to me and how now it has esclate~ into him blowing me kisses and stating
                                                                             I am ready
 5. if you are. making gay gestures towards me. On 11/28/15 at approx. 6:30am deputy Abril

 F,, again o~eened my cell door and tnade a comment "hay my love, my dear, you want your rneds

 %, today." On 11/29/15 while at Law I~ibrary I saw inmate F~idie Harris Leroy #3762885
                                                                                        he
 g, is an eye wittness to a Lot of the actions that took place against me in the
                                                                                 county
 y, jail. by al.ot of these defendants' and he is willing to testify to these events
                                                                                     that
1~, took place. (7n 11/30/15 again deputy Abril tried to intimidate me with another
                                                                                    offfcer
1~. Vasscana who walked by my cell door a~~d looked in end stated "`That is him right
                                                                                      there'"`

1l. See Exhibit ((~).

13.    58. On 1Z/1/15 plaintiff was called for L.C.M.C. hospital appointment for N~t~ralo
                                                                                          gist
1[~, plaintiff saw Dr. C,evorkian for his injuries. It was approx. a two :dour exam.
                                                                                     ~#e ordered
15. a M.R.Z. Nerve damage exam, physical therapy, ar~d multiple medications.
                                                                             Dr.Gevorkian
16. gave me my first dose of medication in L.C.M.C. and orr~d;edd to take these medicati
                                                                                         ons
1%, regularary. On 12/4/15 Plaintiff a;~ain refused his meals for special diet and
                                                                                   requested
1$. treatmeri~r~t~nc~ to see a sex~eant or lieutenant but was denied
                                                                     by defendant Abril and
19. sheriff Alveres and Defendant Gonzales. On 12/b/15 plaintiff retused to eat once
                                                                                     again
2U, t~ecause of the abuse by deputy A:Lvares. I requested to see a sgt. Holland who
                                                                                    came to
21. see me however, he refused to intervene, so I requested to speak
                                                                      to another sgt. or
~2, lt. or cpt. and I was met by a Sgt. who apc~ke Armenian and
                                                                I explained to him what these
L3, officers are doing to me and how I am being assulted, abused
                                                                 and denied medical care
24. to which he stated he would help me. ~n 12/7/15 plaintiff was called
                                                                         to si~~~ a ccxrrplaint
25, that I filed on 11/lU/15 the defendants Deputy Gonzales and Nurse Gonzaque tried
                                                                                       to
26, force me to sign o£f on the complaint. I told them that nothitl~ has changed and
                                                                                     T a~n
27. sti11 being denied, but not only that you have violated the time constrai
                                                                                      nts,that the
Zg, 15 days has passed and you are L;~te. 'I~z~y }:x~tl, got ~na~] anti walked
                                                                               away. On 12/8/15 Mental

                                                -25-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 26 of 39 Page ID
                                        #:2059


 1.   health cane to see plaintiff tior not eating hunker strike plaintiff explained that he

 2. is not getting appropriate medical care/treatment broken teeth and Muslem food when
 3. I am of the Jewish Religion. pn 12/9/15 I saw Dr. Felahy again for my medical canplaints.

 4, and special diet being discontinued by him. `Ihis is becaruning an on going.~~eal with

 5, these ~e£enclants causing me ha~n. Dr. Felahy discontuned my Religious diet without my

 6, consent or the consent ~f the Rabbi. Violating my First Amendment Rights. As a result

 j, plaintiff arcs ~~~ s~ h~.~~-~~ e~ strike. Then later that clayplaintiff was in his cell when

 g, supervising [~~rse 0. Gonzaque came to my door to answer the medical c~xnplaint Eor R.N.

 y, Chua that was filed on 8/2/15 in %(~U again these defendants' continue to violate my

10.   rights and violate departmental policy to answer these complaints in the proper time
~1, limits 15 days. On 12/'.10/15 ~laintiEf was in extreme min all over his body. Fractured

1L. face, broken nose, swollen head, broken ribs and messing out tn~~n these conditions.

13. `Iren from 12/11/15 to 12/15/15 plaintiff was in severe pain from these injuries end

14. Was unable to sleep at night due to this, I became very nausiated with vrxniting. I begged
15. for help to deUuty Abri1 and the other defendants to na avail. I was left in this condi-

16.   tion and T thought I was going to die. Then on 12/18/15 Deputy Abril called plaintif
                                                                                           f
17, and sC.ated once again "Hay my love, coo you want your pills". plaintiff did not
                                                                                     answer
18, in fear ~f c~taliatian. On12/1~3/15 plaintiff filed a staff complaint against deputy
1y,   Abril based on his continous attacks against me for these complaints and as a result
20, of filing these complaints against deputy Abril he has how started calling
                                                                               me out loud
21, for all the actrc~ prisoners to hear calling in spanish (Paseta) or PC' protective
Z2, custody. or ~Ratta) jail house snich) trying to place my life in danr~er
                                                                                to try and get
~3, the other prisoners to beat me, stab ~r~e, jump me, or kill rile. 1~is
                                                                           was a daily action
24. by deputy Abril for filing staff co~riplaints against him for his continous attacks
                                                                                        against
25, me. He Eorcec~ me to suffer in severe pain, denied me medical attention, starved me

Z6, continously just because he can. This was not to further the safety and security of
~7, the Jail or to brink rule to an unruley detainey or detainees. Lout
                                                                        to inflict pain and
28, suErering to nee only.


                                             -26
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 27 of 39 Page ID
                                       #:2060


 1. Qn 12/l1/15 once again plaintif£ys Medical appointment to ~.C.M.C. was canceled by the

 'L. defendants'. This is an on going account that is happening on a normal basis.

 ~, On 12/28/15 Once again I was placed back on 8200 floor k~here defendants' Abril,
                                                                                     LT
 ~, Mosquera who had in mind to r~nove me Frcxn their floor started making up false statements

 5, by telling the Medical Staff that I was suicidal when in fact all I. was trying to do
 ~, was receive medical care for my broken teeth. Because of the many staff canplaints Y

 ~, had filed against these defendants' they did not want me on their floor, but they cnuld

 g, i~ot r~nove me based on me having a wheel chair. So together with help from the Medical

9. Staff a K.N. T'. Crowder who they are friends with and collea~e~~ hatched a plane to

lU. remove me. So E~ 12/2%/15 Sheriff's I~puty Abril. and Lt. Mosquera got together with R.N.

11. ~'• Crowder and they spoke with a Dr. Wallace and together they had me moved from 8200
1~, floor and had my wheel chair Le~noved without even me seeing a doctor. In order to move

13, me they had to have my wheel chair removed based on in the 7tain towers Mental Health

14. door you can"t -have a wheel chair. Sn at this time I was w~:~i~t-ch~~ined and h~~nd-cuffed

15. end wheel.eci over to twin towers. Wkien ]_ arrived they had tour sheriff's officers waiting

16. for me they without saying anything gabbed me by my arms stocx7 me up and forcefully
17~ clrag~ed me from the front desk to cell 1%2 D-4 where I was further humiliated by these

lg, officers who then again assulted me and stripped me completely narked de~r~din~ m~, and

1y, belittling m~ in front of other officers and female staff. At no time was I suicidal

2U, or wanting to harm anyone. This was a retaliation act by these two sheriff's
                                                                                 Officers/
21. Defendants' Abril, anti Lt. Mosques to get me off of their floor and to humiliate me

21. cause me harm. On 12/29/15 I was visited by the Inspector General's Office a Mrs. Stacy
Z~, who saw the cell and all of the feces that was smeared all over the wall and
                                                                                 the floors
Z4. were filthy. I was left in this room freezing fran the air conditioner blasting narked

25, without a mattress or blanket to keep me warm. see Exhibit (R).
26,    S~. On 1/8/16 plainCiff saw Dr. 1'eophilov who constantly railed to treat plaintiff

2,7. 'Phis doctor examined plaintiff in front of Nur~es,Sheri.tf's anti inn~tes in the middle
fig, of the day-room. Ete ir~riediately returned. .the
                                                       wheel chair that was wrongly taken ~r~n
                                            -27-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 28 of 39 Page ID
                                       #:2061


 1. me out of retaliation. and he told the Sherift's to take me out of lEil-A-6 and send me

 2. back to Mens County Jail where I was to begin with. plaintiff stayed in `Rain 'Powers Clinic

 3. sleeping on a ~urr7ey, hand-cuffed• eating orri gurney urinated into a container and only

 4. used the rest-room keen I had to have a bowl movement. I was left there to suffer i.n

 5. severe pain and 1_eft on a gurney for one week handcuffed. 'Then on 1/12/16 a Lt. King

(
,, and had me moved to cell 1L1 which is a disciplinary cell the hole. I was placed in this

 7, cell and I fell out once again and I was taken to L.C.M.C. due to the unprofessional

 g, conduct by Dr. Teophilov leaving me on a gurney for almost a week. ON 1/14/16 I was taken

 9. back to Mens County tailback to 8200 where once again I was being harassed, abused and

10. degraded by sheriff's/defendants' Abril, Alvares,Gonzales and Lt. Mosquera on a daily

11. basis until I was transfered Dr. Felahy also refused to treat Brie. So t~ecause of all of

1L. this abuse I tried to committ sut~¢ide. On 1/21/16 I. was again transfered to Ttain Towers

13. Ci'C-W for observation. I was then taken to L.C.M.0 where I had a M.K.I.. of my head and

14. spine only. They Failed to do my left shoulder and left hip.       On 1/2%/16 l~octar Pryor
15. came to plaintiff's cell and told him your injuries are old and it's healed.Your cleared

16. to g~ to EIOH. PLaintiEf requested documentation and Diagnostic Data Out-Come showing

1/, that what he is stating is true. He failed to do so and ordered the sheriff'
                                                                                 s to take
18. ~rie orf of the floor. So about one to two hours later at the orders of Ur. Pryor Numerous

19.c1eputy sheriff's ct~me to my cell in a extraction male and they opened my door where 1.

20. Was laying down in my bed sleeping and they ta~kLec~ me and started punclling, twisting,

21. and physically forcing me into a wheel chair while they ch~in~d ~ric~ uE, c~n<l t~~~nsfere
                                                                                               ~j
~2, rt~e to 'Main T'ow~rs. There they falsified documents stating that
                                                                       I was kicking and spitting
23, at them `mere is video footage of this incident that will show exactall
                                                                            y what happened
24. how Z was brutally assual_ted by these officers for no reason but out of retaliat
                                                                                      ion for
25. tiling staff complaint's against their fellow officers and Rry family calling and making

2t;.complaints on my behalf against the defendants' herein.      See k~xhibit :"S"
27.    bU. do 2/10/16 `I1~e Defet~ciants/Sheriff's Rodr~rguez, De-E3oan, `Iri~nble, and Valterva
                                                                                                 n
2fs.were the regular on this floor and I had a Court date and
                                                              once again they denied me


                                             -28-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 29 of 39 Page ID
                                        #:2062


 1, and tried to state that L refused. This is a lie and they continue to cause me harm.
 1. On 2/23/16 my Fiance came for a visit and was denied access
                                                                 the sheriff at the orr~er.s
 ~, of these defendants told her that the elevator was broken
                                                              . My fiance was i_n [ear for
 4, my life because of the abuse by these defendants' here. On 2/L5/1
                                                                      5 I was once again set
 S. u~ to see the dentist and I was again taken to Mens County Jail
                                                                    hospital and left there
 6, ror hours and once again denied ►nedical care. I. was taken bask
                                                                      to my cell and left. On
 j, 2/`L6/16 I was told. that 1 have a pass to see
                                                   the doctorl, Deputy De-Boom but in order
 g, to go to this pass you have to choose betwee
                                                  n your day-room shower and phane ca11s or the
 y, doctor! So again I filed a complaint against these deputy
                                                                's for these acts that they contir
1~, hue to do to me. See F~xhihit (T).

11.      61• ~ 3/5/16 I requested to see the Sergeant for an investigation fo;;ow-up for the
~~.   %/7/15 incident. the Sergeant told plaintiff if he wanted to press charge
                                                                                s against those
1~, i~2dividu~ls that assualted him. T stated '"YES"`
                                                          anti signed documents stating T would like

14. to dress charges against these ine~ividu~3l.s. .',t~his was cone l.,y are internal affairs officer

15. ~o name was unknown too mebut he stated that ne has the video tape footage end pictures

16. of the incident that he is in possession of
                                                Eor this investigation. I. was told that if
1%. I press charges the evidence will be held for 5 years
                                                          and if I don't it will be destroyed.
18. So I pressed charges, but never received any docum
                                                        entation back from this Sergeaa~it. For
19. the past three months plai.nti~f filed multiple reques
                                                           Csfor his Religious Diet and requests
20. to see a doctor for hi.s serious medical condition and
                                                             the treatment ~~la~~. See. r'xhi l» k. (C1).
11•      ~~• On 4/21/16 Plaintiff was in severe p~a~n in his
                                                                        left shoulder and I..eEt
22. hip. and requested to see a doctor, I was denied
                                                        by sheriff's and a Nurse 'ILtt who claimed
23. that I was on the doctors Line. 'Then on 4/25/16
                                                      Plaintiff was in his cell when a Sergeant
~4• Vega came and seen regarding the staff complaint
                                                       I filed against sheriff Lew Eor denying
l5. my fiance and femiLy and my attorney visiting access to
                                                              see me. Again this staff canplaint
26. was weld. past the 15 days time line by these
                                                   officers and they again refused to ~rocess
27 • it anti just walked away. See F..xhibit
                                             (V) .
2~.     6~. On 5/17/10 1 was on a hunger strike due to the deliberate taking of my Religious

                                               -29-
        Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 30 of 39 Page ID
                                         #:2063


   1, meals by Sheriff Rairiguez who was running the dayroom release. He would always deny
 2. me day-room, phone calls, yard, and a shower. This defenda
                                                               nt was giving plaintiff ~ hard
 s•time out of retal~nation Eor me tiling staff complaints against his fellow
                                                                              otLicers/friends.
 4•Cfi about %:30am I was lying an the floor to weak to stand when sheriff's ofEocer Rodrigu
                                                                                        s       ez,
 5. De-P>oom, P9enc3oza, anti Trimble came to my cell door opened
                                                                  it up. These officers clearly
 6. knew that I was nn a hunker strike based. on the simple fact
                                                                 that it was them that were
 %.starving me by taking my Eood. So as the Looked at me inst~ac~ of
                                                                       doing the si.viL thing
 8.and call for medical attention instead T gat a statement of
                                                                 "'Hay stupid are you still
 y.breathin~?" and they just closed the door and left me. The cameras will show this inciden
                                                                                             t
1p,also. On 5/1$/16 plaintiff was still on his hunger strike when he
                                                                     was called out to L.C.M.C.
11.for a dental appointment to have his wisdom tooth pulled out. After the removal of his tooth

12.plaintiEf was very weak from the extraction and fran no food, plaintiff asked the
                                                                                      officers
13, if he could sit down for a minuet the defendants' and Eour
                                                               to Eive other sheriff's officers
14.refusecf to let me, but I could not go any further and cold~apsed so these
                                                                              officers then places
lS.me on a chair and further chained me down to the chair. I was already in waist
                                                                                  -chains and
16. handcuffed. At this tirne Defendant's Rodriguez, and Tremble along with
                                                                            the other ofFicers
17. started hitting/punching me in the face chest and stomach area for about 30
                                                                                 Seconds. AfCer
jg,this assualt T was bleeding from ►ny mouth and nose.
                                                        Defendant Rodriguez then went and got
ly.a spit mask and Qut it on my face to cover up the damage
                                                             they did to rne. As I was sitting
20, there a Ser~e,~nt Kim an~i social worker 'I'ere~a were standin
                                                                   g there laughing like it was a
~1,joke or a natural thing that these ofricers do to people `Then
                                                                .       two deputy's went to my cell
`12.~~~the request of officer's Rodriguez, and Tremble. When I was finally placed
                                                                                       back into my
13,ceL1 the ofFicers took everything ,~_o~aned Legal
                                                      Documents Legal Books, family pictures,
~4. Religious Items, and canteen/food. Later that day deputy
                                                             's Perez and Rodriguez carne to my
25. cell and handed me a writr~-up for ~ssulting ploice offers. This is funny
                                                                              t~iey assualt
~6, m~ and yet try and state tii~~t 1 ~~ss~~].tFa~i tl~e~n~ handcuYfed and chained
                                                                                    to a chair. I' was
17, placed on L.O.Y. This was all done out of retaliation for
                                                                        the ccxnplaints T filed against
1~, these officers and their fellow of.Eice
                                            rs and co-workers. On 5/21/1b Defendant Rodriguez

                                                    -30-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 31 of 39 Page ID
                                        #:2064


1. failed to give me my meal and to allow me to receive «~y medication./At about 1~30pm plaintiEE

 Z• was walking to use the rest-morn and. Fell on the floor hard and hf3d a hard time standing

3• up. Defendant Rodriguez and de~7uty De-E3oom open~3d my door and stated °`are you alive!"

4. laughed and shut the door. They tailed to follow protpcol and call for medical assistance

 ~• for me. On 5/24/16 so on this day everyone was able to receive prn~ram except for me the

 ~• Defendants' Rodriguez, and deputy De-Bc~~om continue to deny me any program and the group

 1. pLovicier Erank came and told me everyone got program except you why? They do this to you

 ~• every time. Prisoner Lorenzo Jones was an eye wittness to these actions by these officers

 9. and he is willing to testify. P1.ainti~f~~sked officers Rodriguez and De-Boom that they

1U. are violating my rights and denying me program, showers, and yard aridcldp~one calls. They

11. stated to me that if I file a co►nplaint that they will assualt me and take all of my

11• Personal   property. 5o when I seen Officer TYimble, I asked him for a grievance complaint

13. so th:~t T: can file a complaint against the okher two officers• He ignored me at~id as he

14. was walking away he called me a "}3itch Ass Ni~ga" anc~ left. C?n 5/25/16 defendant Rcxiri.guez

15. came over to my   ~eii   and started kicking the cell door and screamed dick You in an accent

16. trying to mock me. Z'l~en he laughed a~~d walked away. Later that day he carne and to.Ld me

17. to give him my hoxers towel     and socks that I have in my cell or he would come in and

18, take them and then place me on L.O.P. for 30 days.      After this action by Defendant Ra~3riguez
19• I. was denied a shower for two ~1~onths and forced to bird bathe while everyone else was

2U• gi.ven a shower. Plaintiff requested to see the floor sergeant Sergeant T'c>ms for the five

21. staff complaints filed Eor officer misconduct. On 5/26/16 at about 7:UUam defendant 'I'rirnble

~2. starter] kicking my cell door really hard and made a terrist threat saying "You are doing

23. to die in this cell". Then at about 9:15 he main stopped and Said "what's up bitch." then

14. at 9;3Uam he stopped again and said "4lhats up snick". 'then at ~b~ut 9:45am he stopped

25. at my door and stood i.n front of the window and started flexing his chest mucles and stated

26. "`You like what yo~.~ see faggott." and walked away. Fran 5/18/16 to 5/31/16 plaintiff was

2%. denied any and all activities and shower and phone time but was in fact confinc~ci in his

28. cell cut of retaliation for all of the grievances I filed againsC them for their actions.

                                              -31-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 32 of 39 Page ID
                                        #:2065


 1. 'these deputy`s Roririgliez, 7'rirnble and I~-Boom refused to .dive me any program out of retal

 2• iation. On 5/31/16 the same day bit later a deputy Voltevan Let F~Laintiff use the phine

 ~• and ab~hut 5:45~xn but when I was on the phony I)eEendants' Rocirdiguez and Tri_rnble seen me

 4• on the phone and had deputy Vo1tevan torn off the phone. 'Then they hci t'n weirr r r ~~ ~ ray c.~:~ 1,l

 5• anti took out all of my personal property and threw it into the trash ar~d left ine with

 ~• only a mattress. `'his was done again out of retal.i.ation against me. See F;xhibit (I~i).
 j.     64. ~n h/1/16 plaintiff had a court date and ti~hile there my family my attorney and

 8, the Jude foled carrplaints aFai_nst the Sheriff's departmentand a court order to `Rain 'Powers

 y, officers to leave plainCitf alone and Riove him from that floor. on the same day shout

10. -~~~PR► I was back in the Jail anti a Sear~eant `I'orns came to me and told me you are Yoir~~
~,1, to sign this form so he can take me to the cl.ini.c or I crin't g~. ~ told him that this is

12, blank and he stated that he will fill it in after I sign. I was forced to sign it or be
1~, denied medical treatment. I was taken to the clinic where R.N. Gavel took my blood pressure

14. and told Sergeant T"oms that I am done anc~ to take me tack to my cell. [stet that night

15. at mail call I received a letter from the A.C. L.U. and the court that my medical needs

16. have been taken care of. `This was a lie and they fabricated this document and rninipulated
~~,~ me and forced me to sign ~ document that they did nothing to treat me and lied to the

18, court and A.C.L.U.(m 6/8/16 deputy Rodriguez cane to my cell door a~pciai~out 4:C~~xn he kicked

ly, the door and said iE I want a shower or a phone call in a Funny accent trying to mock

2G, me and sayi.n~ over and over "My Frie}~ci,'" My Friend'" £tying to sound like a arm~nman person

21. and mock and belittle me. `I"hen he again came back later ors and said "Hay my friend thank

11. you Eor your staff complaints it vas very mice of you, Just to let you know I have them

2~. and the complaints are not going anywhere!". On 6/lU/lv I had a doctors appointment and

24. I was told by deputy Luc to get ready and he wi.11 pick me up. Defendant Rodriguez once

25. main cancled my appointment and stated that I refused to go. This is a l.ie and he
                                                                                       conti-
26. nues to violate my rights and interfere in my medical care. On 6/14/lb plaintiff was called

27. for L.C.N1.C. appointment for the Neurologist. She examined me for over an hour and ordered

28. new medications for my left side weekness and again
                                                        ordered physical therapy. On 6/16/16


                                                     -32-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 33 of 39 Page ID
                                        #:2066


 1• I had a doctor's order to go to urgent carp. Deputy TYimble carat to plaintiff's cell and

 1- told him ("You want to go to y, our pass bitch".) I asked him for his badge number and then

 ~• told him to take rne. Defendant refused to and denied nee access to the medical clinic out

 G• of rertaliation for filing tihe staff cc~nipl.ai_r~ts a~~~i.nst him. 0n 6/1%/16 at about 1:3Upm

 ~• R•N. 0011awa came to see me for the incident of 6/1/16 and 6/3/16 for the court and A.C.L.U.

 6• evaluation. Plaintiff requested a copy or the doc~unent for a appeal matter but Deputy

 ~• Rodriguez refused toioppen the tr~~i slot. ,R.N. Then had to ca11 a Sergeant and Sergeant

 g• Toms carne and told me am I sti11 crying over me being beaten-up? sign here and let her

`~•%o. I: told sgt. toms can I: show you sanething and I showed hire a copy of the A.C.I~.U.

ln• paler that you signed on 6/1/16 he was supprised and wanted to know how I. got this document
11. in ray possession. On 6/1.x3/16 R,n `t'~~t:t is ~~~i_ends w'~th these defendants' and she has nn

1'L. n~~rous occasions refused to give me my medications and she along with deputy Rodriguez

1~• would at pill pass walked right by my cell and laughed and said enjoy your rneds, making
14. a joke ak~out denying me my meds. R.N. 'I1itt would falsify my medical records saying that

15. Z received my coeds when T never did. She i.s a sheriff's simpa,~lni~er and she is married

16. to one which instantly shows her prej~idice. She also refused to brim me my foot treatment

1~• that consisted of hot water in a bucket and Betadine fnr the infected toe I had. R.N.

18• 'I'utt constantly gave me a herd time and continued to falsify documetlts and information

1`~• on her notes. On 6/2'L/16 once again defendant Rodriguez failed to a1Low me to go to get

2~• my medical treatment rind he refused to opnen my ce11 door. He continously interferes in
21. ~ny medical care and then lies and falsify's documents by stating that T refuse to go attd

22• ,~et my treatment that I have been cor~rplaining about over and over again and filed numerous

23• staff complaints akx»t. Ele is a Tier plain and simple. On 6/24/16 R.N. B. Manefee came

24• to my cell at approx. 8:3U and dropped off complaint forms that were falsified and forged

15. to cover up their actions in Failing to pro~~erly treat me.
                                                                       See Exhibit (X)
~6•    65. On 7/1/16 i stoped "chief Fender`s With the help of an inmates and told him my

~~• situation and serious medical problems, that his dep sheriffs refusing me my daily
                                                                                       acti-
28. :viti.es, shower, day room, phone time, religious services, yard
                                                                     ti~~e, and most of X11


                                                 -3.s-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 34 of 39 Page ID
                                        #:2067


1.~hysical theropy. (fi %/%/16 while gt court i got re-housed without my knoweldge and again

2.lost all my personal prope~'ty, £Doti, books, legal doc~unents, leg~1 books' and relik~ious

3,it~ns. `Phis is main out of retaliation by this defendants. Sheriffs deputys Rodriguez,

q,Mendoza, DE-Boom, Tremble, Sgt Toms, Rn `iLtt, social worker Penia, and Fernander.

 S,On 8/4/16 i dot my first orthopedic appointement and physical theropy at t.t. 1 and evalu-

 ~,,ated physical, theropy twice a week. This was di.~-ect order ley ~.C.L.U. C)n 8/10/16 i finelly

 ry ,got to see ~~lis Gessun Karen the physical theropist, she told me that she wi11 take care

 g,of me. She sent multiple passes to see plaintiff. She was wondering what the reason was

 y.why plainti.fk was refusing to ccxne for treatment. I explain to her that it wasent me

~,p,I was in severe pain all this time and was waiting for the apPointinents and treatements

11.tor over a year now. She stated that she will come to court and. testitfied on my behalf

1L. that she did call me Humerus times but was denied access by this deE~nc~ants. On 8/1%/16

1:3 • P1ai.ntiff now recivin~ physical theropy every Wednesday ~~ici £t~i_ci~~y but Che E]Hoc offi.c~~rs

14. refuse to taker~~ne to my s~eduled treatment. Plaintiff request multiple ~tiRies thattihe

15. had one on 8/10/16 and currently sceduleci now for every Wednesday and Friday. 'I~l-fie officers

16. denied me and stated i reEmsed treatment which was a blantant lie. On 8/19/16 ~~laintiff

17.recive a complaint ~S 'LU26-201.0-U~11-'L8b by n~~dical personell, detend~nt Rn b. Menefee

18•QN ccxniplaint stated that i refuse physical theropy on $/1%/1~S with was not tru at all.

ly•Zhey are all working hand and hand and i.n concert together to collectively punish, harass,

20.and abuse,and ].ie, including making false statement to cover up their deli.berateaacts

21•against me. Plaintiff was continously denied access to physical theropy and agas~n in

22~~R depu~cy sheriffs refused to take me to my Y/T out of Retaliation to fu~tther h~ nn me.

~$.Or~ S/2y/16 Plaintiff went to yard to use the phone, when          came back ~o my cell "151-
24•D-14" once again the dep/sheriffs took my canten, 1ega1 hooks, religios items, eye Qlasses,

25.Eamily pictures were all missing. On 8/29/16 SG`1' Vega ~am~ from h,.C.J to plaintiff ce11

26.for video interview hsixn hor his complaint filed on 11/20/15 against dep Abril.. It has

L7•k~een almost 1U months since the incident and can~laint. Dep/Sheriffs filed to foLlo~~a

18•departr~~ent rules ~~nd regulations, plaintiff did not si.,~n or recive any documents From


                                              -34-
          Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 35 of 39 Page ID
                                           #:2068


1. SGI' Vesta he just talked and then left. I)ep/Sheriffs Garcia, 7avala, Alcazar, Medina were
 2. the regulars in 'Fain towe 151 Boor and knew wery well what is goinr~ on with Plaintiff

 3. and hive been covering-up whatever they can for their partners in M.C.J and 'I'.`1. facilitys.

 4. ON 8/31/16 main these dep/sheriffs refuse to take me to P/T out of retaliation, for

 5. filig complaint against Staff and tere fellow officers. See. ~hibit '~~`~

 b. Un 9/1/16 Rn Ranayos spoke with me stating she spoke with ~/T mis Gesst.an Karen and she

 7. told her that she routinelly sending passes and caLlin~ to T.T. 151 floor and requesting

 8• me n ,however, the dep/sheriffs are telling her that i refuse treat~Tient, another lie out

~;y, of retaliation.                  See Exhibit "'~"
10.      ~6. ~e Chief of Sheriffs Jim McDonnell was always aware of Plaintiff fran the begining
11. and it is without question that all retaliation and cover ups were known to him and his

12. Capitan and subordinants based on the letters and phone calls directly to hi.m informing
l:i. hi~ti o~ thWse acts and he [)~;liberately knowingly and with mali.cE~ allowed these acts to

14. continue condoning all of these acts by his subordinats in causing physa.cal, ~nen~Cal,

15. and emotional harm upon me end therefore is just as liable for my injuries as his subordin-
lb. ates. i~.e was always aware of all these acts and had the power and authoritytto stop then

17. but instedd turned a blind Fye to it and allowed kris suix~rcii.nates to continued to inflict

18. physical pain and mental and emptional harm to me. P~Iy family continously ~aller~ and were

~9. i.n fear for my life on a daily basis due to the fact that 7. w.~s ~:1re.~~7y ~,5cu1 t.F~n twice

20.   OC1C~' Icy ,~O-~+U   inmates while dip/sheriffs watched and lau~h~d and by dep/sheriffs who
21.. were su~~ose to protect me. Chief Jim McDonnell was to bue~y playing Golf or going out

22. dinner to intervene and alloued/wanted his officer to farm me just by his deliberate

2.'s. NUh-Actions in this matter. See F'xhibit '~A",

24.      finally Plt~intiff kept a detailed daily Jurnal of all of the events that occured in
Z5.plaintiff's complaint which contains events by these defendants' who did violate alL pf

16. plaintiff's F:i~hth and Fourteenth Amendment Rights. Each and every ane of them did cause

27, plaintiff physical, mental iznd emotional hnr~n and dial reach the stanci~~nds of Deliberate

l8. Indifference and not just mere neglegence. See Fxhi.t~i_t '~gr~


                                                 -35-
      Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 36 of 39 Page ID
                                       #:2069


1,                                       v.c~.vsF~, or acT1aN
                                               Count I
2.

3.   67. PlaintiE£ was subjected to cruel and unusual nunishrnent in violation of the Fighth
4. A~nendmPnt to the Constitution.

5•    67. Pl.ainti.Ef incorporates paragraphs 1 through 67 as thoLl~h they wire stated fully

6. herein.

 7.   68 Defendants' J. McDonnell; A. f?andino; E~. Mosquera; A. Salinas; Sgt. Gasataya; R.

8. Gaicia; J. Morales; Sgt. 'Toms; F. Abril; ~'. 1~orja; M. E;nriquez Jr.; J. Garib~y; D. Haas;

9. A. Ines; J.Lew; Rodri.gtiez fudge No.61042%; J. Sanford; M. 'Irembl.e; A. Zuni,~a;~.C. Upchurch;

10. C.M.O. Ur. Teophilov; hr.~~3. Felahy; Dr. S Little; Nurse k~. Moscoso; I?r. A• Pryor; Dr.

11. Y. Silvanskaya; Ur. K. Vivo; Dr. P. lolnouni; Nurse J. Anderson; Nurse 0. Luna; Nurse

1t. H. Menefee Badge No.231158; and Nurse C. ZLtt. Each defendant' mentioned herein violatec~

13. plaintiff's Eighth Amendment Right to be Epee from Cruel and imustial punishment by causing

14. plaintiff physicalabuse; Assualt; denied medication; denied medical care; falsifying

15. state documents; starvation; Mental and emotional pain and suffering; also real_ phisical

16. suffering all at the hands of these defendants' on a daily basis. They even denied plai.nti.fi

~.%. to g~ to his visits with his family ar~d I'~ttorney; ansl to go to doctors appointments as

18. orciered.by was a pre-trial detainey trot even convicted of a cricr~e yet. pl~intifE
                                                                                         was also
1y• denied Yard time, exercise, day-room, phone calls, for reeks and months at a time by these

l~• detendai7ts'. I'laintiFf was also deprived his personal hygiene, such as soa~~, tooth brush

~1• and clean clothes. `I1~ese defendants would come and steal/take al.l of my personal property

zZ• such as l.e~al documents, Legal F3oor~s, food and state clothing and linen. Each and every

Z-~• one of these defendants ciid these acts to me with a char concious and knowlec~pe of a=t~~t
24. ~~~~; ~ ~ti,-~n5 woul~ do to me and ciid not care because
                                                              they believe that they are a~ve
~5• the law and answer to nn one.
26.

27.                                           CUUn1' II
fig, Plaintiff wzs ~ieniec~ due process under the
                                                  Fourteenth Amendment to the Constitution.

                                              -36-
       Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 37 of 39 Page ID
                                        #:2070


 1' 69. Plaintiff incorE~orates paragraphs 1 throu,~h 6y as though they were stated fully

 2. herein.

 3.   lU. Defendants' J. Mcl~oi1ne11; A. f~anciino; H. Mosqu~raa~ A. Salinas; Sgt. Gasataya; lt.

 4.Garcia; J. Morales; Sgt. Toms; F. Abril; P. ~3orja; M. r7►riquez Jr.; J. Gari_bay; D. Haas;

 5. A. Ines; J. I_,ew; Rociri~uez FiadQe No.e1U427; J. Santord; M. `iremt~le; A. 7uniga; C. Upchurch;

 6. C.M.O. Dr. TeaPhilov; Ur. ~3. 1~e1.~3k1y; Dr. S. Little; Nurse F,. Moscoso; Dr. A Pryor; Dr.

 7. Y. Silvanskaya; fir. K. Vivo; Dr. P. Zolnouni; f~'urse J. Anderson; Nurse 0. Luna; Nurse

 S. [?. Menefee I~ac~~e No. 2:11158; ►rid Nurse C. Tutt., violated plaintiff's Fourteenth Amendment

 9.riPhts to dui process by cantinously causing plaintiff phisical harm/assualtin~ me anci

l0. allowing me to he assualted. they denied me medical clre on a daily basis, they took away

11.a11 my personal property, books, 1ega1 documents, food and mail and farnil_y pictures. These

12.deEendants' continfit~sly took away my personal hygiene tooth paste tooth brush, soap and

13. lotions. the defendants kept me locked in a cell for weeks and months at a time faith no

14. yard, day-room, phone. calls, exercise or fresh air. The defendants' refused t~ allow me

15. the opportunity to file and complete~.y exhaust my irunate grievances through the departments

15.Prievance system. 'These defendants' would fail to hear them and either throw then away

1l. or ignore them all to gether. Either way violating any Due Process Rights to exhaustion.

18.

19. s 71. 'rhe defendants' herein did at all times violate plaintiff's Eighth amendment Rights

20. and did in Fact stabject plaintiff to Cruel and Unusual Punishment in Violation of the

21. Constitution. `These same defendants' also Violated Plaintiff's Fourteenth Amendment Rights

22. and dial in fact violate his nun Prc~~ess Rights and dick subject him to due process violation:

2:s. under the fourteenth a~nendrnent of the Constitution. At all times mentioned herein the

24. d~Eendants~ did cause a real harm to plaintiff and they were done with a clear concious

25. and they knowa.n~J.y dial this and they knew the acts that they were doing were to cause

26. plaintiff a direct harm and this does amount to deliberate indifference and its more than

27. just mere ne~legence. `l ey heli~ve that they are untouchable and ahove the law and answer

28. to no one.


                                               -3%-
        Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 38 of 39 Page ID
                                         #:2071


 1.                                            V~. PRAYER Fl~R RF;LTI~;~
 2. WE~REFORE, Plaintiff resEiecttuLly prays that this Court;

 3. 1. I~clare that the acts anti o~ni ~;:aic,~~~; rl ~~,c;r~i ~,F~~1 hF,:,rei_n vi,~l ated plaintiff's rights under

 4. the Constitution and Laws of the United States;

 5. 2. prder defendants' to pay campensatnry and punitive damages;

 6. 3. Qrder Defendants' to pay reasonable attorney fees and costs;and

 %. 4. Grant other just and equitable relief that this HonoraY~le Court deems necessary.

 8.

 9.

1U.

"l:l. pursuant to `l8 U.S.C. §1%46 ] I~ot~rt Voskanyan declare under penalty of perjury
                                                                                        that the
12• EoreQoing is true anc~ correct ur~c~er the laws of the United States of                            Executed
                                                                            America
13• on this /~J day    Of I~i'~~~G   2018.

14.

15.

16.

1%.

18.

ly.

20.

2:1.

22.

l3.

24.

25.

l6.

2i.

28.


                                                   -38-
          Case 2:15-cv-06259-MWF-KES Document 166 Filed 10/02/18 Page 39 of 39 Page ID
                                           #:2072



                                                    PI'UIiI GI ~lI'\Il'L'   h~ Mail


    [C~se     ~~11112 ~Il~ L 011,'[ ~UIl1L~er]
                                                  .~vT~T G~n3i~~✓'~~, ~~'~~"f t/'- U61 S~—f?'I/✓F-

     1 (~.'C~;lf~ I~1:1C:


               [ am    cl CZ~11cIlI   of ~~L S/~~~ ,le:?~'~
                                                          , in the county of
                                                                           ~ _vr_~_
     C;]~, It~01111~7. 1 dill ~~\cC [~l2 C1~T2 Ot
                                                  ~ti ~'2~1f5. ~I1' I'~~IC~cIlCZ 3l~t~Iz
                                                                                         ~J 1~:

/~'fC'~/
       ay~-Z~--~f_/cJ/_3
                      ~T/~ c~. /3~~ ~i'c'~30~}c~ ~,
                                                    ..ic~N~~ C,~ ~~~~lc~
    0'.i ~/~j- Z~/~. I ~ei~-ed the ~tt~ch~d Lj y
                                                -f/ /~ro~.~~r~-a..~ ~or~~'«i•v~                                    on the
  (
  .~, .     i ~5i)E~/C i_               r2'i--in said case b~; placin~T ~ Prue copy thereof
                                                                                            enclosed in a
     ~~~led en~elopz ~~ ith po:ta~~ th~•:~on fiill~ paid.
                                                          i.l thz ~'nit~d Stars n,,ail ~:



    add~e~~eda~ follo~~ts:               ~/ S            ~~~f~ i~/Li ~Gl.~~




                      C      ~~/~
                                                                                      ~~

              [ d~~clar~ under p~n:~lr~• ~~i }~~~jwti t;nd~r thz
                                                                 la~~~s of the Spate of Califo~iiia that tl~z

     for~~oin_> i; true Anil corr~c~, an~i chst this
                                                     dzclaration ~~a; e.r.cuted on ch d•1:~

    oi' ~~- ~~T O?~/D                       at/~L'S~~~ .-1- c~~t/~                                . Californ~,~.
